J-S18005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

MARK RICHARDSON

                            Appellant                     No. 431 EDA 2015


            Appeal from the Judgment of Sentence January 16, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0004815-2013


BEFORE: PANELLA, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                                 FILED APRIL 18, 2017

        Appellant, Mark Richardson, appeals from the judgment of sentence

entered after he pled guilty to charges of third-degree murder, criminal

conspiracy, and robbery. Additionally, Richardson’s appointed counsel, John

Belli, Esquire, has filed a petition to withdraw as counsel pursuant to Anders

v. California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009). We affirm Richardson’s judgment of sentence and

grant counsel’s petition to withdraw.

        Attorney Belli has substantially complied with the mandated procedure

for    withdrawing    as    counsel.1   See id.,   at   361   (articulating   Anders


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S18005-17


requirements); Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super.

2010) (providing that counsel must inform client by letter of rights to

proceed once counsel moves to withdraw and append a copy of the letter to

the petition). Richardson has not filed a response to counsel’s petition to

withdraw.

      In his Anders brief, counsel discusses two possible issues for appeal.

First, he notes that Richardson believes that the trial court abused its

discretion in imposing sentence. “A challenge to the discretionary aspects of

a sentence must be considered a petition for permission to appeal, as the

right to pursue such a claim is not absolute.” Commonwealth v. McAfee,

849 A.2d 270, 274 (Pa. Super. 2004) (citation omitted).

      An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. [720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42. Pa.C.S.A. § 9781(b).


                       _______________________
(Footnote Continued)
1
  Attorney Belli failed to include a Pa.R.A.P. 2119(f) statement as a preface
to his discussion of Richardson’s claim that the trial court abused its
discretion in imposing sentence. See Commonwealth v. Wilson, 578 A.2d
523, 525 (Pa. Super. 1990). However, this failure does not impede our
review of the issue raised in the Anders brief. See id.



                                            -2-
J-S18005-17


Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (internal

citation omitted).

      Here, Attorney Belli notes, and our review of the certified record and

sentencing transcript confirms, that Richardson did not orally object to the

sentence imposed or file a post-sentence motion. He therefore has waived

any argument he may have against the discretionary aspects of the sentence

imposed. See Pa.R.A.P. 302(a). Richardson’s first issue on appeal is

therefore meritless.

      Next, Attorney Belli discusses the voluntariness of Richardson’s plea.

Richardson believes that his guilty plea was not knowing and voluntary, as

he claims that he was unaware of the elements of the crimes of robbery and

criminal conspiracy. Furthermore, he complains that the trial court’s colloquy

was inadequate, as it failed to accurately apprise him of his appellate rights

and his right to a jury trial.

      Initially, we note that Richardson did not file any motion, pre- or post-

sentence, with the trial court seeking to withdraw his guilty plea. Thus, the

issue is waived on appeal. See id. Attorney Belli asserts that since the trial

court did not inform Richardson of his right to file a motion to withdraw his

guilty plea, the issue is not waived, citing to Commonwealth v. Patterson,

940 A.2d 493, 498-499 (Pa. Super. 2007). However, Patterson involved a

trial court failing to inform a defendant of the appropriate deadlines required

to file an appeal. See id.


                                     -3-
J-S18005-17


      Here, in contrast, there is no claim that the trial court failed to inform

Richardson of the appropriate deadlines. In fact, our review of the record

reveals that plea counsel informed Richardson that he had ten days to file a

post-sentence motion. See N.T., Guilty Plea, 2/24/14, at 34-35. Patterson

is therefore not directly on point.

      Furthermore,    we    conclude   that   the   reasoning   underlying   the

Patterson decision does not extend to these circumstances. The Patterson

panel reviewed the defendant’s untimely appeal on the merits, as it

concluded that the failure to inform the defendant of the appropriate

deadlines constituted a breakdown in the operations of the court. Here,

Richardson was informed of the appropriate deadlines, and of his right to file

a post-sentence motion. That he was not explicitly informed of every issue

he could raise in such a motion does not constitute a breakdown in the

court’s operation. At most, it could qualify for an allegation of post-sentence

ineffectiveness on the part of counsel. Such a claim, if Richardson were to

make it, would have to await collateral review. See Commonwealth v.

Holmes, 79 A.3d 562, 576 (Pa. 2013). Thus, we agree with counsel that

Richardson’s second issue on appeal is entirely meritless.

      After examining the issues contained in the Anders brief and

undertaking our independent review of the record, we concur with counsel’s

assessment that the appeal is wholly frivolous.




                                       -4-
J-S18005-17


     Judgment of sentence affirmed. Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017




                               -5-